UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: October 31, 2012 Date of reporting period: April 30, 2012 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT April 30, 2012 FORT PITT CAPITAL TOTAL RETURN FUND c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI53201-0701 1-866-688-8775 Fort Pitt Capital Total Return Fund Dear Fellow Shareholder, As of April 30, 2012, the Net Asset Value (NAV) of the Fort Pitt Capital Total Return Fund was $15.64 per share.Total return (including a $0.17196 per share dividend) for the six months ended April 30, 2012 was 7.53 percent.This compares with a total return of 12.44 percent for the unmanaged Wilshire 5000 Index and 12.77% for the S&P 500® Index for the same period. During the first half of the fiscal year, two technology related names (Opnet and Sandisk) were a meaningful drag on results, particularly later in the period, after reporting disappointing earnings for the first calendar quarter of 2012.Ongoing cash and corporate bond holdings also weighed on relative returns in an up market.On the positive side, our broad exposure in industrial, telecom and health care names boosted results.Our outsized position in Comcast led the way in the telecom group, posting a total return of nearly 31% for the period. Annualized total return for the one year period ended April 30, 2012 was 4.34 percent, compared to 3.31 percent for the Wilshire 5000 and 4.76 percent for the S&P 500® Index.Annualized total return for the three years ended April 30, 2012 was 18.57 percent, compared to 20.01 percent for the Wilshire 5000 and 19.46 percent for the S&P 500® Index.Over the five year period ended April 30, 2012, the Fund’s annualized total return was -0.23 percent, while the Wilshire 5000 Index’s annualized return was 1.56 percent and the S&P 500® Index’s annualized return was 1.01 percent.Since inception on December 31, 2001 through April 30, 2012, the Fund has produced a total return of 6.44 percent annualized (90.51 percent cumulative), compared to 4.95 percent annualized (64.64 percent cumulative) for the Wilshire 5000 Index and 3.95 percent annualized (49.19 percent cumulative) for the S&P 500® Index.The total annual gross operating expense ratio for the Fund is 1.66%. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-866-688-8775.The Fund imposes a 2.00% redemption fee on shares held for one hundred and eighty days or less.Performance data quoted does not reflect the redemption fee.If reflected, total returns would be reduced.Performance figures reflect fee waivers in effect.In the absence of waivers, total returns would be lower. With each succeeding shareholder letter, I feel more and more like Bill Murray in the movie “Groundhog Day”.For those who haven’t seen it, Murray played Phil Connors, a Pittsburgh weatherman stuck in an endless loop of daily reports on Punxsutawney Phil.After some hedonistic adventures and several suicide attempts, Connors finally begins to examine his life and priorities.While providing none of the laughs of this classic Murray tragicomedy, the loopy gyrations of the S&P 500® Index since early 2008 have left it within one percent of its value from four years ago.Perhaps some serious self-examination is in order? We’ve said for many months that the themes of halting U.S. recovery, repeated central bank money creation and European financial can-kicking are unlikely to fade any time soon.We’re saying it again; grinding deflation remains the order of the day.There are some signs of progress in working down the bad debts from the last cycle, but the gains are slow in coming.The domestic housing market continues to heal, with the rate of depreciation for the average U.S. home climbing back toward zero over the past several months.Our guess is that housing is 90% Fort Pitt Capital Total Return Fund of the way to stability.The steady appreciation of the post-WWII period is not coming back, however, and the sooner the banks begin to liquidate overhanging inventory, the sooner they can begin lending again to help boost the economy out of its multi-year funk. As for Europe, we said the following nearly two years ago, and it still applies: “…the European Monetary Union (EMU) is in disarray over debt problems in Ireland, Portugal and Spain.Several of these peripheral nations may eventually be forced to leave the EMU in order to regain control of domestic monetary policy and repay their debts in devalued punts, escudos and pesetas.This would likely create steady appreciation in the dollar, and additional “safe-haven” flows into U.S. Treasury Bonds.” Like housing, Europe may be nearing a resolution to its problems, but not necessarily in a good way.Deposit runs at Greek, Spanish and Italian banks have brought acute fiscal issues to a head.Germany and (to a lesser degree) France, the chief beneficiaries of the Eurocurrency since inception, must now decide if reversing some of these benefits (in the form of debt forgiveness and ongoing fiscal support) is worth it to keep the “Grand Experiment” alive.Fears that default by a Eurozone member could trigger counterparty risks for U.S. financial institutions recently came back to hurt domestic bank shares after a strong first-quarter rally.Notwithstanding this fact, we view U.S. assets as the best house in a bad neighborhood.Apparently the rest of the world agrees, as the flight to safety in U.S. Treasury bonds continues.Yields on the domestic ten-year bond recently hit all-time lows. We hate to sound like a broken record (the scenes in Groundhog Day where Bill Murray repeatedly smashes his alarm clock are hilarious, by the way), but fundamentally not much has changed in the past couple years to alter our rather tepid view of the investing world.However, the detritus from the last cycle will eventually be cleared away and economic spring should return.In the meantime, like Phil (the groundhog) we continue to “hunker down” in investments characterized by high current income and a history of steady cash flows, selling at reasonable prices. Thank you for your continued support of our Fund. Charlie Smith Portfolio Manager Mutual fund investing involves risk; Principal loss is possible.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Small and medium capitalization companies tend to have limited liquidity and greater price volatility than large capitalization companies.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The opinions expressed are those of Charles A. Smith through the end of the period for this report, are subject to change, and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The Wilshire 5000 Index is a capitalization weighted index of all U.S. headquartered companies which provides the broadest measure of U.S. stock market performance.It is not possible to invest directly in an index. This information is intended for the shareholders of the Fund and is not for distribution to prospective investors unless preceded or accompanied by a current prospectus. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of fund holdings please refer to the Schedule of Investment section of this report. The Fort Pitt Capital Total Return Fund is distributed by Quasar Distributors, LLC. 3 Fort Pitt Capital Total Return Fund ALLOCATION OF PORTFOLIO INVESTMENTS at April 30, 2012 (Unaudited) Percentages represent market value as a percentage of total investments. EXPENSE EXAMPLE at April 30, 2012 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including redemption fees and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (11/1/11 – 4/30/12). Actual Expenses The first line of the following table provides information about actual account values and actual expenses, with actual net expenses being limited to 1.24% per the operating expenses limitation agreement.Although the Fund charges no sales loads, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. 4 Fort Pitt Capital Total Return Fund EXPENSE EXAMPLE (Continued) at April 30, 2012 (Unaudited) Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* 11/1/11 4/30/12 11/1/11 – 4/30/12 Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.24%, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year)/366 days to reflect the one-half year expense. 5 Fort Pitt Capital Total Return Fund SCHEDULE OF INVESTMENTS at April 30, 2012 (Unaudited) COMMON STOCKS – 80.52% Shares Value Apparel Manufacturing – 2.62% VF Corp. $ Broadcasting (except Internet) – 4.63% Comcast Corp. – Class A Chemical Manufacturing – 4.97% Allergan, Inc. Pfizer, Inc. Computer and Electronic Product Manufacturing – 5.02% Dell, Inc.* SanDisk Corp.* Texas Instruments, Inc. Credit Intermediation and Related Activities – 5.90% Bank of New York Mellon Corp. F.N.B. Corp. PNC Financial Services Group, Inc. Fabricated Metal Product Manufacturing – 1.20% Parker Hannifin Corp. Furniture and Related Product Manufacturing – 1.03% Tempur-Pedic International, Inc.* Insurance Carriers and Related Activities – 7.30% Arthur J. Gallagher & Co. Erie Indemnity Co. – Class A Loews Corp. Machinery Manufacturing – 4.65% General Electric Co. Joy Global, Inc. Miscellaneous Manufacturing – 2.21% Medtronic, Inc. Oil and Gas Extraction – 2.25% El Paso Corp. 6 Fort Pitt Capital Total Return Fund SCHEDULE OF INVESTMENTS (Continued) at April 30, 2012 (Unaudited) COMMON STOCKS – 80.52% (Continued) Shares Value Paper Manufacturing – 2.13% Kimberly-Clark Corp. $ Petroleum and Coal Products Manufacturing – 2.96% BP PLC – ADR Primary Metal Manufacturing – 1.16% Alcoa, Inc. Matthews International Corp. – Class A Professional, Scientific, & Technical Services – 2.03% Amgen, Inc. Publishing Industries (except Internet) – 8.08% CA, Inc. Microsoft Corp. OPNET Technologies, Inc. Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 1.45% The Charles Schwab Corp. Telecommunications – 11.16% AT&T, Inc. Consolidated Communications Holdings, Inc. Verizon Communications, Inc. Windstream Corp. Transportation Equipment Manufacturing – 6.67% The Boeing Co. Honeywell International, Inc. Utilities – 3.10% FirstEnergy Corp. TOTAL COMMON STOCKS (Cost $24,304,650) 7 Fort Pitt Capital Total Return Fund SCHEDULE OF INVESTMENTS (Continued) at April 30, 2012 (Unaudited) EXCHANGE-TRADED FUNDS – 3.92% Shares Value iShares iBoxx $ Investment Grade Corporate Bond Fund $ iShares MSCI Japan Index Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $1,542,549) SHORT-TERM INVESTMENTS – 15.59% Money Market Funds – 6.73% Goldman Sachs Financial Square Funds – Prime Obligations Fund, 0.12%† Invesco STIC – Liquid Assets Portfolio – Institutional Class, 0.17%† Principal Amount U.S. Treasury Bills – 8.86% United States Treasury Bill, 0.03%, due 6/28/12+ $ TOTAL SHORT-TERM INVESTMENTS (Cost $6,161,708) Total Investments (Cost $32,008,907) – 100.03% Liabilities in Excess of Other Assets– (0.03)% ) NET ASSETS – 100.00% $ * Non-income producing security. † Rate shown is the 7-day yield at April 30, 2012. + Rate shown is the discount rate at April 30, 2012. ADR – American Depository Receipt 8 Fort Pitt Capital Total Return Fund STATEMENT OF ASSETS AND LIABILITIES at April 30, 2012 (Unaudited) ASSETS Investments, at market value (cost $32,008,907) $ Receivable for Fund shares sold Dividends and interest receivable Prepaid expenses Total assets LIABILITIES Due to advisor Fund shares redeemed Administration and fund accounting fees Audit fees Transfer agent fees and expenses Pricing fees Legal fees Custody fees Shareholder reporting fees Chief Compliance Officer fee Accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated undistributed net realized loss on investments ) Net unrealized appreciation on investments Total net assets $ Shares outstanding (unlimited number of shares authorized, par value $0.01) Net Asset Value, Redemption Price and Offering Price Per Share $ The accompanying notes are an integral part of these financial statements. 9 Fort Pitt Capital Total Return Fund STATEMENT OF OPERATIONS For the six months ended April 30, 2012 (Unaudited) INVESTMENT INCOME Income Dividends $ Interest Total investment income Expenses Advisory fees (Note 4) Administration fees (Note 4) Transfer agent fees and expenses (Note 4) Registration fees Audit fees Legal fees Shareholder reporting Custody fees (Note 4) Trustee fees Chief Compliance Officer fees (Note 4) Other Pricing fees Total expenses before waiver Less: fee waiver from Advisor (Note 4) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 10 Fort Pitt Capital Total Return Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended For the April 30, 2012 Year Ended (Unaudited) October 31, 2011 OPERATIONS Net investment income $ $ Net realized gain on investments Change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS Net investment income ) ) Total distributions ) ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Proceeds from shares issued in reinvestment of dividends Cost of shares redeemed * ) ) Net increase/(decrease) in net assets resulting from capital share transactions ) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Undistributed net investment income $ $ CHANGES IN SHARES OUTSTANDING Shares sold Shares issued in reinvestment of dividends Shares redeemed ) ) Net increase/(decrease) in Fund shares outstanding ) Shares outstanding, beginning of period Shares outstanding, end of period *Net of redemption fees of $2,276 and $2,769, respectively. The accompanying notes are an integral part of these financial statements. 11 Fort Pitt Capital Total Return Fund FINANCIAL HIGHLIGHTS For a share outstanding throughout the period For the Six Months Ended April 30, 2012 For the Year Ended October 31, (Unaudited) Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less dividends and distributions: Dividends from net investment income ) Distributions from net realized gains — ) ) Total dividends and distributions ) Redemption fees: 0.00# 0.00# 0.00# 0.00# 0.00# 0.00# Net asset value, end of period $ Total return1 %2 % % % -38.19 % % Supplemental data and ratios: Net assets, end of period $ Ratio of net expenses to average net assets: Before expense reimbursement and waivers %3 % After expense reimbursement and waivers %3 % Ratio of net investment income to average net assets: Before expense reimbursement and waivers %3 % After expense reimbursement and waivers %3 % Portfolio turnover rate 2
